Order entered September 12, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01005-CV

                             GEORGE A. GILES, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the County Court at Law No. 7
                                 Collin County, Texas
                         Trial Court Cause No. 007-85204-2015

                                         ORDER
      Before the Court is appellant’s September 10, 2018 motion to transfer this appeal to the

criminal docket. As the appeal concerns a misdemeanor offense, we GRANT the motion and

DIRECT the Clerk of the Court to change the cause number to 05-18-01005-CR.


                                                   /s/   DAVID EVANS
                                                         JUSTICE